Citation Nr: 0810300	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  04-43 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
eye condition listed as glaucoma.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from June 1944 to May 1946.  
He received numerous awards, including the Combat Infantryman 
Badge.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the White River Junction, Vermont, Department of Veterans 
Affairs (VA) Regional Office (RO) which determined that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for an eye 
condition listed as glaucoma.  

The veteran indicated in his December 2004 substantive appeal 
(VA Form 9) that he wanted a Travel Board hearing; however, 
he withdrew his request by correspondence dated in January 
2005.  See 38 C.F.R. § 20.704(e) (2007).

The veteran's case has been advanced on the Board's docket 
pursuant to the provisions of 38 C.F.R. § 20.900(c) (2007). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a January 1947 rating decision, the RO denied service 
connection for impaired vision.  The basis for the decision 
was that impaired vision was noted at induction into service 
and there was no evidence of any permanent increase in 
severity (i.e., aggravation) during service or at time of 
discharge.  The veteran did not file an appeal.  38 C.F.R. 
§ 20.200 (2007).  Therefore, that decision is final and 
binding on him based on the evidence then of record.  See 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104; 20.1103 
(2007).



The law and regulations provide that if new and material 
evidence has been presented or secured with respect to 
matters which have been disallowed, these matters may be 
reopened and the former disposition reviewed.  38 U.S.C.A. § 
5108 (West 2002).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2007).

The record reflects that the veteran was granted service 
connection for a right hand injury in October 2000.  The 
rating decision noted that although the service treatment 
records were negative for any evidence of this injury, given 
that the veteran's DD 214 confirmed combat status, his 
statements that he injured his right hand in combat during 
the Battle of the Bulge were accepted under 38 U.S.C.A. 
§ 1154(b).  

Regarding the current claim, the veteran contends that he 
incurred a left eye injury at the same time he injured his 
right hand.  

In his Written Brief Presentation, filed in December 2007, 
the veteran's representative argued that the veteran should 
be granted service connection for his eye condition on the 
same basis as that used to grant service connection for his 
right hand, namely 38 U.S.C.A. § 1154.  The representative 
went on to state:

Furthermore, the veteran had rightly 
pointed out that the VA erred in 1947 
when they claimed a lack of worsening of 
his eye condition during his time in 
service.  VA law provides that a veteran 
is presumed to be in sound condition, 
except for defects, infirmities or 
disorders noted when examined, accepted, 
and enrolled for service, or where clear 
and unmistakable evidence establishes 
that an injury or disease existed prior 
to service and was not aggravated by 
service.  38 U.S.C.A. § 1132.  

The veteran was not noted to need 
corrective lenses on induction.  

The Board construes the representative's argument as raising 
a claim of whether there was clear and unmistakable error 
(CUE) in the January 1947 rating decision denying service 
connection for impaired vision.  Because a finding of CUE in 
a prior rating action could render moot the new and material 
claim on appeal, the Board finds that the CUE claim is 
inextricably intertwined with the claim on appeal.  See 
Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision can not be rendered unless both are 
adjudicated).  Because the CUE issue is inextricably 
intertwined with the new and material issue, the case must 
remanded for initial RO adjudication of the CUE matter.  See 
Huston v. Principi, 18 Vet. App. 395 (2004).

Therefore, on remand, the RO should adjudicate the newly 
raised claim for CUE.  The Board emphasizes, however, that to 
obtain appellate review of any issue not currently in 
appellate status, a perfected appeal must be filed.  See 38 
U.S.C.A. § 7105(West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.202 (2007).

Accordingly, the case is REMANDED for the following action:

The RO should determine whether the 
January 1947 rating decision, which 
denied service connection for impaired 
vision, contains CUE.  Thereafter, the 
veteran and his representative should 
be provided with written notice of the 
determination and they must be provided 
with notice of the veteran's right of 
appeal.

If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
or if a timely notice of disagreement 
is received with respect to any 
additional issue raised on behalf of 
the veteran, the RO should furnish a 
statement of the case and/or a 
supplemental statement of the case on 
all issues in appellate status, and the 
veteran and his representative should 
be provided an opportunity to respond 
in accordance with applicable statutes 
and regulations.  The case should be 
then returned to the Board for further 
appellate review, if otherwise in 
order.

By this remand, the Board intimates no opinion, either 
factual or legal, as to the final outcome warranted.  The 
veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



